DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3, 6, 17, 21, 24 and 27 are cancelled.
Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 are pending.
Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 are rejected.

 Applicant’s Response

Applicant's response, filed 18 January 2022 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this office action text presented in italics corresponds to the Applicant’s explicit recitations in the Specification and the claims.

Request for Interview under 37 CFR 1.133
	In response to the Applicant’s representative request to schedule an interview with the Examiner before issuing an office action, the Examiner contacted Mr. Matthew A. Swanson on 1 February 2022. On 2 February 2022 Mr. Swanson indicated that, since the response for which an 

Specification
	The Amendment to the Specification filed on 18 January 2022 is acknowledged and accepted.

Claim Interpretation of recitations not limiting the scope of the claims
The following recitations are not considered as limiting the scope of the claimed device and method for the reasons stated below. These include:
“.....whereby a filtered heartbeat or muscular activity parameter is obtained in real-time during said time span from said heartbeat or muscular activity signal” in claim 1 lines 21-22 and in claim 19 lines 19-20. This recitation is directed to an intended outcome of removing first events from a series of events. 
“.....for determining a muscular activity parameter” in claim 9. This recitation is directed to an intended use of the wearable electronic equipment.
In claim 25 the recitation that the selectively removed first events “comprise events corresponding to a signal contributed by a changing contact impedance between said measurement electrodes and the skin of the person due to the movement of the measurement device” is merely informative as to what constitutes the selectively removed events and does not limit the scope of the method recited in claim 19.
In claim 26 the recitation that the selectively removed first events “comprise events corresponding to a signal contributed by potential changes in the vicinity of the measurement device”  is merely informative as to what constitutes the “selectively removed first events” and does not limit the scope of the method recited in claim 19.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A. Rejection under 35 USC 112(a) as it pertains to lack of written description.
This rejection is maintained from the previous office action.
Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a device comprising a heartbeat or muscular activity sensor, a motion sensor and a processing unit. The processing unit is configured to detect heartbeat or muscular activity first events and, detect.... from the motion signal systematic and/or artifact noise features which are stronger than a predefined threshold level and correspond to movement changes of said person, as second events. The processor is further configured to selectively remove such first events from said first series of events.... when a first event coincides with a second event.
Claim 19 is directed to a method comprising the steps of measuring heartbeat or muscular activity signal, measuring movement of at least one part of the measurement device, detecting heartbeat and muscular activity signals as first event and detecting....... from the motion signal systematic and/or artifact noise features which are stronger than a predefined threshold level and correspond to movement changes of said person, as second events. The method further comprises the step of selectively removing such first events from said first series of events..... when a first event coincides with a second event.
As such, the Specification must provide support for the detection of systematic and/or artifact noise features which are stronger than a predefine threshold level as second events and that correspond to movement and, for the selective removal of first events which coincide with a second event in a time span. That is, the Specification must provide support for the detection of systematic and/or artifact noise features as second events and for the removal of first events based on the detected systematic and/or artifact noise features being stronger than a threshold.
The Applicant asserts that support for the amendments is found in Figure 1B and page 11 of the Specification as originally filed.
The portion of page 11 that refers to Figure 1B describes the following:
“Fig. 1A illustrates one preferred field of use of the invention, i.e. running, and Fig 1B related ECG signal formation. In an ideal case, the heartbeat of the runner 100 produces a clean ECG signal with easily detectable heartbeat waveforms 120 as illustrated by the uppermost graph of Fig. 1B. However, in practice, there is always random noise 135 present, as well as systematic noise, i.e., artifacts 130 induced by the movement 110 of the runner 100. In the case of rhythmic cadence, the artifacts are typically repeated periodically, following the more or less constant rhythm of the movement. The random noise 135 and artifacts 130 are illustrated by the middle graph of Fig. 1B. Thus, the real measured signal contains the sum of the real heartbeat signal and the noise and artifact signals, which is illustrated by the lowermost graph of Fig. 1B. From this sum signal, it is much more difficult to detect the heartbeats robustly than from the ideal ECG signal. Figs. 1C and 1D illustrate the problem in more detail using a theoretical example”.

This portion of the Specification and Figure 1B merely states the effect of cadence or motion-induced artifacts in a measured signal and the types of artifacts present. None of the embodiments disclosed in the Specification describe the detection of systematic and/or noise features being stronger than a predefined threshold as second events and, the use of said second events to selectively remove first events which coincide with a second event as required by claims 1 and 19. The invention of claims 1 and 19 correspond to the embodiments shown in Figures 3B and 4A  and, are described at page 14 lines 9-32, page 15 lines 21-30 and, in page 16 lines 1-4. 
Page 14 lines 9-32 describe the following: 
Fig. 3B illustrates the present method with motion event-based ECG/EMG event disregarding (triggering-preventing) algorithm. Again, the heartbeat or muscular activity raw signal is measured in step 350 as described above. In step 351, heartbeats or muscular activations are detected from the raw signal and recorded as events ( the detection algorithm however now taking input from step 355 explained below in order to disregard some of the potential ECG/EMG events if there is too significant motion interference). A corresponding event-based time series, i.e. ECG/EMG event signal is formed accordingly. In step 352, it is checked whether the event triggering -preveting filtering feature of the system has been activated. If not, the heartbeats or muscular activities are detected in step 352B as above. If the filtering is set active, motion signal is measured in step 354 to assist in the filtering process. Motion events fulfilling predefined criteria with respect to e.g. strength of acceleration, are detected in step 355 and information on such events is sent as input to step 351, where the simultaneousness of motion event causes a potential ECG/EMG event not to be recorded in the ECG/EMG event signal. 

Using the method of Fig. 3B, the filtering can be carried out by completely ignoring periods of the heartbeat or muscular activity signal that take place during periods of high acceleration. In other words, during acceleration peaks, the processing unit need not carry out heartbeat or muscular activity detection or at least disregard any events potentially detected.
	
Page 15 lines 21-30 describe the following:
“Motion events fulfilling predefined criteria with respect to e.g. strength of acceleration, are detected in step 305, and a corresponding motion event signal is formed. A discrete Fourier transform (DFT) of the motion event signal is computed in step 306, preferably using a suitable fast Fourier transformation algorithm. The same is carried out for the heartbeat or muscular activity signal in step 308”.
	
Based on these portions of the Specification what constitutes “too significant motion interference” corresponds to motion events fulfilling predefined criteria with aspect to acceleration. 
As such the Specification provides support for detecting motion events which correspond to strength of acceleration (periods of high acceleration) in the motion signal (second events) and for removing first events (i.e. R peaks) if said first events coincide to periods of high acceleration. The Specification does not provide support for the detection of systematic and/or artifact noise  features from the motion signal and for the selective removal of first events when said first events coincide with a systematic and/or artifact noise  features (second event). There is no description in the Specification of what constitutes “systematic and/or artifact noise features” and there is no description in the Specification that the “random noise” and the “systematic noise” pertain to periods of high acceleration. 
	A person of ordinary skill in the art would not have recognized that the Applicant was in possession of the invention as claimed in view of the disclosure of the of the application as filed because at the time the invention was filed the available knowledge in the field only provided algorithms for the determination of heartrate during intense exercises based on the selection of peaks above a noise level.  There was no teaching at the time of the invention for the selection of peaks based on detected systematic and/or artifact noise features. Evidence of these facts can be found in Lopez-Silva, S. M., et al; “Heuristic algorithm for photoplethysmographic heart rate tracking during maximal exercise test” (2012), Journal of Medical and Biological Engineering, 32(3), 181-188 under Sections 3 and 4 and, in the references cited therein.
	As such, the originally filed disclosure does not reasonably convey possession of the detection of systematic and/or artifact noise  features that are stronger than a predetermined threshold from the motion signal and, for the selective removal of first events when said first events coincide with a systematic and/or artifact noise  features.
For the purpose of examination the claims will be interpreted as requiring the detection of motion induced artifact by any method including visual inspection of the signal. This interpretation is being applied to the analysis under 35 USC 101 below.
B. Rejection under 35 USC 112(a) as it pertains to the incorporation of new matter in the amendments to dependent claims 25 and 26.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 depends from claim 19 and is directed to a method comprising the steps of detecting from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations, detecting from the motion signal features which are stronger that a predefined threshold level and correspond to movement changes as second events and, selectively filtering the first events which coincide with the second events in a time span. Claim 25 recites that the selectively removed first events comprise events corresponding to a signal contributed by a changing contact impedance between said measurement electrodes and the skin of the person due to the movement of the measurement device.
Claim 26 depends from claim 19 and is directed to a method comprising the steps of detecting from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations, detecting from the motion signal features which are stronger that a predefined threshold level and correspond to movement changes as second events and, selectively filtering the first events which coincide with the second events in a time span. Claim 26 recites that the selectively removed first events comprise events corresponding to a signal contributed by potential changes in the vicinity of the measurement device due to accumulation of static electricity.
There is no support in the originally filed disclosure that the first events comprise events corresponding to a signal contributed by a changing contact impedance (as in claim 25) and by potential changes due to static electricity (as in claim 26).
The Specification does not describe that the events being selectively removed “correspond” to a signal contributed by contact impedance and by potential changes due to static electricity. The Specification at page 4 lines 20-23 and lines 26-30 describe:
“The heartbeat or muscular activity signal may contain a contribution by changing contact
impedance between the measurement electrodes and the skin of the person due to the
movement of the measurement device”

“Alternatively or in addition to that, in particular in the case of electrical measurement, the signal may contain a contribution by potential changes in the vicinity of the measurement device due to accumulation of static electricity, for example due to friction between the measurement device and clothes of the person”.

This portion of the Specification provide support for a heartbeat or muscular activity signal which contain a contribution by changing contact impedance and by potential changes in the vicinity of the device due to accumulation of static electricity. The Specification provides support for the measured heartbeat or muscular activity signal per se to contain a contribution of changing contact impedance and a contribution due to accumulation of static electricity. However, claims 25 and 26 require that the selectively removed determined first events, and not the measured signal from which said events are determined, comprise events “corresponding” to a signal contributed by changing impedance and states electricity. There is no further description in the Specification for determined and selectively removed first events that “correspond” to a signal contributed by changing impedance and static electricity. Further, the Applicant has not pointed out where the amendment to claims 25 and 26 is supported , nor does there appear to be a written description for said limitations. In light of the above claim 25 and 26 contain new matter.
Claims 2, 4, 5, 7-16, 18, 20, 22, 23 and 28  are rejected for depending on a rejected base claim.
35 USC 112(a)-Response to Arguments
Applicant’s arguments filed on 18 January 2022 have been considered. The Applicant asserts the following:
1) That “the specification provides multiple indications that the Applicant had possession of the concept of monitoring for noise above a certain threshold”. The Applicant then adds that “starting on page 1, line 27, the Applicant discusses that if static electricity is accumulated close to the contact area of the measurement electrodes [...] it may be seen as an artifact in the signal measured.” 
It is respectfully submitted that this argument is not persuasive. The issue raised in the Office Action mailed on 15 September 2021 was the lack of written description for detection of systematic and/or artifact noise features which are stronger than a predefine threshold level as second events and that correspond to movement and, for the selective removal of first events which coincide with a second event as required by claims 1 and 19. See Office Action pages 18-20. The issue is not whether there is a written description of the concept of monitoring for noise above a certain threshold. Further, the portion of the Specification pointed out by the Applicant which purportedly shows support for this aspect is Background information and, is part of the description of a prior art document.
2) That “the Applicant again shows possession of the consideration of noise as a distinct quantity by discussing that the same ECG signal may be conducted to two different channels in which different signal filters are used and then the filtered signals are summed to reduce noise”, page 2, lines 17-19” and that “As such, the Applicant has demonstrated possession of the concept of noise, be it systematic or artifact, as separate and quantifiable”.
It is respectfully submitted that this argument is not persuasive. Page 2 lines 17-19 of the Specification describes the following: 
“The accumulated charge causes potential changes in the vicinity of the measurement electrodes or is directly discharged to the measurement electronics, causing a distortion in the signal. Also the contact pressure and/or area thus contact impedance between the electrodes typically varies according to the same rhythm”.

This portion of the Specification merely describes the problems arising from accumulated charge and contact impedance. This portion of the Specification does not show possession of the detection of systematic and/or artifact noise features which are stronger than a predefine threshold level as second events that correspond to movement and, for the selective removal of first events which coincide with a second event, as required by claim 1 and 19. As just explained, the Specification provides support for the determination of motion events which correspond to strength of acceleration (periods of high acceleration) in the motion signal as second events.
3) That “as then discussed on Page 11, and illustrated within Figures 1A-1D, while computationally intensive methods can be used to identify artificial signals in a heartbeat signal, the Applicant is describing an event triggering-based method for removing noise” and that “as discussed on page 8, the processing means, now processing unit, can be configured to clean motion-induced artifacts or artifact noise from the measured signal”. The Applicant then concludes that “in order to be removed in an event triggered method, these noise events need to be detected and therefore inherently must be above a threshold” and that “as such, the Applicant showed possession of the claimed invention at the time of filing”.
It is respectfully submitted that these arguments are not persuasive. As explained in the previous Office Action and reiterated herein, page 11 of the Applicant’s Specification describes that Figure 1A “illustrates one preferred field of use of the invention, i.e. running, and Fig 1B related ECG signal formation”. The same page then describes that in practice there is the presence of random noise and artifacts induced by movement and concludes that “the real measured signal contains the sum of the real heartbeat signal and the noise and artifact signals, which is illustrated by the lowermost graph of Fig. 1B. From this sum signal, it is much more difficult to detect the heartbeats robustly than from the ideal ECG signal”. With regard to Figures 1C and 1D, the Specification describes that these figures show an illustration of the problem in more detail. This portion of the Specification and Figures 1A-1D merely state the effect of cadence or motion-induced artifacts in a measured signal and the types of artifacts present. These portions of the Specification do not describe the detection of systematic and/or artifact noise features which are stronger than a predefined threshold level as second events and, the use of said second events as the filtering criteria to remove a first event  when a first event coincides with a second event. The rejection herein has been maintained.
Suggestions to overcome the outstanding rejection under 35 USC 112(a)
In the remarks filed on 18 January 2022, at pages 16-17 the Applicant asserts the following:
“It is not a frequency matching or filtering which is claimed in the independent claims. Instead it is an event based filtering, or time coincidence in claim terms, which is used to omit first events and arrive at a filtered heartbeat or muscular activity parameter”. As explained in the above rejection, the invention of claims 1 and 19 correspond to the embodiment shown in Figured 3B and 4A  which corresponds to the “event-based ECG/EMG event disregarding (triggering preventing algorithm) and, which is described at page 14 lines 9-32, page 15 lines 21-30 and page 16 lines 1-4. These portions of the Specification describe that “Motion events fulfilling predefined criteria with respect to e.g. strength of acceleration, are detected in step 355 and information on such events is sent as input to step 351, where the simultaneousness of motion event causes a potential ECG/EMG event not to be recorded in the ECG/EMG event signal. Using the method of Fig. 3B, the filtering can be carried out by completely ignoring periods of the heartbeat or muscular activity signal that take place during periods of high acceleration. In other words, during acceleration peaks, the processing unit need not carry out heartbeat or muscular activity detection or at least disregard any events potentially detected. There may, for example, be provided a threshold acceleration level above which heartbeat or muscular activity is not being detected or detected activities are rejected as being potentially contributed by the acceleration”.
To overcome the outstanding rejection, the Examiner suggests amending the claims to recite the detection of acceleration events above a predetermined threshold as second events and then using these events for the selective removal of the first events.

 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections are maintained from the previous office action.
Claim 1 lines 12-13 and claim 19 lines 11-12 recite: “.....detect (detecting) during said physical performance from the motion signal systematic and/or artifact noise features...”. The recitation of “systematic and/or artifact noise features” when considered as “systematic and artifact noise features” is unclear as to whether the claim requires two different types of “features” (systematic noise and artifact noise) or, whether the “features” pertain to a single type of noise related to “systematic and artifact noise”.  The Specification at page 11 lies 3-4 describes “systematic noise” as being the same as “artifacts” induced by movement. The Applicant is asked to clarify the relationship between systematic and artifact noise. Clarification is requested.
The term "stronger" in claim 1 line 13 and claim 19 line 12 is a relative term which renders the claim indefinite.  The term "stronger than a predefined threshold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification fails to provide any guidance to what a “stronger than a predefined threshold” constitutes nor can “stronger” possibility be ascertained from the specification, since there is no disclosure of any value or percentage or, any other metric of the term “stronger”.
In claims 2 and 20, there is lack of antecedent basis in the claims for “when forming said first series of events”. Claims 1 and 19, from which claims 2 and 20 depend, respectively, do not recite a step of forming said series of events. The claims recite “detecting first events” and “recoding a first series of said events”. If the Applicant’s intention is to set forth that the device of claim 2 is configured to form a first series of events and that the method of claim 20 includes a step of forming a first series of events, the claims should be amended accordingly. Clarification is requested.
Claim 4 lines 3 and 6 and, claim 22 lines 3 and 6 recite: “.....form (forming) said first series of events of all first events detected as a binary series........form (forming) said second series of events of all second events detected as a binary series...”. There is lack of antecedent basis in the claim for “said first/second series of events” as there is no recitation in claims 1 and 19, from which claims 4 and 22 depend, for a series of first/second events. Further, there is no recitation in the claim that that the first and second events are “detected as binary series”. Claim 1 lines 8-15 and claim 19 lines 7-15 recite detect (detecting) first events corresponding to features of individual heartbeats or muscle activations as first events and, detecting noise features stronger than a predefined threshold as second events. Clarification is requested.
The following rejection constitutes a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 25 recites: “The method according to claim 19, wherein the selectively removed first events comprise events corresponding to a signal contributed by a changing contact impedance between measurement electrodes and the skin of the person due to the movement of the measurement device”.
It is unclear what aspect of the first events “correspond” to a signal contributed by a changing contact impedance between measurement electrodes. Per claim 19 the “first events” correspond to characteristic features of individual heartbeats or muscle activations. See claim 19 lines 8-11. The Specification at page 4 lines 3-6, page 7 lines 24-28 and at page 16 lines 7-8 describes:
“In other words, the processing means are able to trigger events based on the raw signals, if predefined characteristic features, such as R-peaks in a heartbeat signal or high accelerations in the motion signal, are found”. 

“According to one embodiment, the same device unit where at least one of the sensors,
preferably both sensors, is contained in, also comprises the at least part of the processing
means, in particular a signal analysis unit capable of making the necessary detection of
characteristic features, i.e., feature indicative of heartbeat events, muscle activation events
and/or high acceleration events”.

“From both signals, relevant features, typically R-peaks and acceleration peaks, respectively, are detected”.

The broadest most reasonable interpretation of the “characteristic features of individual heartbeats or muscle activation” (first events) is that they include distinctive attributes of said signals which indicate a heartbeat event or, a muscle activation event. The meaning of the term “correspond” is to have a close similarity or, to match or agree almost exactly. The Applicant is asked to clarify what aspect of a feature of a heartbeat (attribute indicating a heartbeat event) or a feature muscular activity  signal (attribute indicating a muscular activation event) “corresponds” (has similarity) to a signal contributed by a changing contact impedance so they can “correspond” to each other. Since neither the claim nor the Specification define what a signal contributed by a changing contact impedance between electrodes is, the correspondence between the first events and the signal contributed by a changing contact impedance cannot be ascertained. Clarification is requested.
Claim 26 recites: “The method according to claim 19, wherein the selectively removed first events comprise events corresponding to a signal contributed by potential changes in the vicinity of the measurement device due to accumulation of static electricity”.
It is unclear what aspect of the first events “correspond” to a signal contributed by potential changes due to accumulation of static electricity. See rejection as it pertains to claim 25. Since neither the claim nor the Specification define what a signal contributed by  potential changes in the vicinity of the measurement device due to accumulation of static electricity is, the correspondence between the first events and a signal contributed by a potential changes due to accumulation of static electricity cannot be ascertained. Clarification is requested.
35 USC 112(b) Rejection-Response to Arguments
Applicant’s arguments filed on 18 January 2022 have been considered. With regard to the term “stronger” recited in claims 1 and 19, the Applicant asserts the following:
One signal being stronger than another should be clear to a person of ordinary skill. A signal being stronger than a threshold should be clear. Similarly, noise within a signal being stronger should also be clear as recited. The rejection of the term stronger appears to be looking for a value or percentage for how much stronger. The fact that the rejection can identify that stronger means something should be a value or percentage stronger seems to indicate that the term is clear, but broad. And broad claims are not necessarily indefinite.

It is respectfully submitted that this argument is not persuasive. Firstly, the claims do not recite a “signal being stronger than a threshold”. The claims recite “systematic and/or artifact noise features which are stronger than a predefined threshold”.  The Specification fails to provide any guidance as to how to ascertain that a noise feature is “stronger” than a threshold. For instance, the Specification does not describe a metric or an aspect of the noise feature which in comparison with a threshold would make it “stronger” than said threshold.  Secondly, the rejection is not “identifying that stronger means something should be a value or percentage”. The simply states that the Specification does not provide guidance as to what “stronger than a predefined threshold” constitutes. For instance, the Specification does not describe metric or parameter that makes an event “stronger” than a threshold.
The rejection of claims 2, 4, 20 and 22 has been maintained. A new grounds of rejection has been set forth for claims 25 and 26.
Claims 5 and 23 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): With regard to claims 1 and 19 the claims are drawn to a device and to a method. As such, the claims fall into one of the four statutory categories of invention.
(2A)(1): Independent Claim 1 (device) is directed to the following abstract ideas which encompass mental processes: detect during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations and, detect during said physical performance from the motion signal systematic and/or artifact noise features which are stronger than a predefined threshold level and, to the following abstract idea which encompasses a mathematical concept: remove such first events from said first series of events in said time span.
Independent Claim 19 (method) is directed to the following abstract idea which encompass mental processes: detecting during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations and, detecting during said physical performance from the motion signal systematic and/or artifact noise features which are stronger than a predefined threshold level and, to the following abstract idea which encompasses a mathematical concept: removing such first events from said first series of events in said time span.
 Dependent claim 4 (device) is directed to the following abstract ideas which encompass mental processes: “form a first series of events of all first events detected as a binary series, where one binary value represents detected events and the opposite binary value represents a non-existence of such events” and “form a second series of events of all second events detected as a binary series, where one binary value represents detected events and the other binary value represents a non-existence of such events” and, to the following abstract idea which encompasses a mathematical concept: filter frequency components of said first series of events that are in common with at least one frequency component of the second series of events, in order to form a filtered first series of events.
Dependent claim 5 (device) is directed to the following abstract ideas which encompass mathematical concepts: “performing a Discrete Fourier Transform (DFT) of said first binary series”, “performing a Discrete Fourier Transform (DFT) of said second binary series” and “filtering common frequency components”.
Dependent claim 22 (method) is directed to the following abstract idea which encompasses mental processes: “forming a first series of events of all first events detected as a binary series, where one binary value represents detected events and the opposite binary value a non-existence of such events” and “forming a second series of events of all second events detected as a binary series, where one binary value represents detected events and the other binary value a non-existence of such events” and, to the following abstract idea which encompasses a mathematical concept: “filtering frequency components of said first series of events that are in common with at least one frequency component of the second series of events, in order to form a filtered first series of events”.
Dependent claim 23 (method) is directed to the following abstract ideas which encompass mathematical concepts: “performing a Discrete Fourier Transform (DFT) of said first binary series”, “performing a Discrete Fourier Transform (DFT) of said second binary series” and “filtering common frequency components”.
In claims 1 and 19, the steps of detecting during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations  and detecting systematic and/or artifact noise features which are stronger than a predefined threshold are processes that, under their broadest reasonable interpretation, covers their performance in the mind, i.e. a mental step. The detection of events in a heartbeat or muscular activity signal and the detection of noise in a  motion signal can be performed by observing the attributes of said signal and changes thereof. For instance, a person can visually determine whether an increase in the frequency or amplitude of the signal occurs and associate said change with an event. In particular, for a heartbeat signal the R-peak of the QRS complex can be readily identified by visual inspection of the ECG signal. Likewise, a person can visually determine whether a motion signal contains or, is contaminated with artifact noise by comparing a noise-free signal with a signal contaminated with noise. In claims 1 and 19 other than reciting a processing unit for performing said functions, nothing in the claimed limitation precludes said process from being practically performed in the mind. In claims 1 and 19, with regard to the step removing first events from a series of events that coincide with a second event, the Specification at page 16 lines 5-15 describes that this removal of events or “filtering” is performed by using the Fourier transformation of the acceleration series. As such, this step encompasses a mathematical concept.  In claims 4 and 22,  the step of forming a first and a second series of events detected as binary series is a process that, under its broadest reasonable interpretation, covers its performance in the mind i.e. mental steps. A person of ordinary skill would be enabled to mentally arrange a series of binary values into a sequence (i.e. sequence of 1’s and 0’s) each binary value corresponding to whether an event is present or not. In claims 4 and 22, the step of filtering frequency components of the first and second binary series involves mathematical calculations. See Specification page 6, lines 1-12. As such, said process is directed to a mathematical concept. In claims 5 and 23,  the steps of performing a Discrete Fourier Transform and filtering common frequency components involve mathematical concepts. See Specification at page 6, lines 9-16. 
 "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recites the following additional elements:
Independent Claim 1 (device): a heartbeat or muscular activity sensor, a motion sensor, a processor, record a first series of said first events and record a second series of said first events. 
Independent Claim 19 (method): measuring a heartbeat or muscular activity signal using a measurement device being at least partly positioned against the skin of the person, measuring movement of at least one part of the measurement device using a motion sensor, recording a first series of said first events and recording a second series  of said second events. 
Dependent claims 4-5 (device): there are no additional elements.
Dependent claims 22-23 (method): there are no additional elements. 
This combination of elements does not integrate the exceptions into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The steps of measuring a heartbeat or muscular activity signal and measuring movement are data gathering steps wherein said data is used in the detecting and selectively removing (abstract) steps. The step of recording events is post-solution activity nominally related to the main process. While claim 1 recites a heartbeat or muscular activity sensor and a motion sensors, these elements are recited at a high level of generality and do not impose any meaningful limits in practicing the abstract ideas. These devices are mere data gathering devices. While claims 1 and 19 recite that the abstract ideas are performed by  processing unit, said processing unit is recited at a high level of generality and is no more than mere instructions to apply the exceptions. In particular, the combination of additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exception. None of the dependent claims recite any additional non-abstract elements. They are directed to further functions performed by the processor, to attributes of the signals measured and to structural attributes of the device.  Accordingly the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements do not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. Processing units are generic computer elements which are well understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). While claim 19 recites a heartbeat or muscular activity sensor and a motion sensor which are not generic computer elements, these elements are recited at a high level of generality and, in combination are well-understood, routine and conventional in the field of wearable monitoring. The steps of measuring heartbeat or muscular activity, measuring movement  and recording data do not amount to significantly more than the exception itself because these steps are well-understood, routine and conventional in the field of physiological and contextual monitoring. Evidence of this fact can be found in Pantelopoulos, A., & Bourbakis, N. G. (2009). A survey on wearable sensor-based systems for health monitoring and prognosis. IEEE Transactions on Systems, Man, and Cybernetics, Part C (Applications and Reviews), 40(1), 1-12 and the references cited therein (cited in the previous office action). These elements do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. selective filtering or removal of information in a physiological signal).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC 101-Response to Arguments
Applicant’s arguments filed on 18 January 2022 have been considered. The Applicant asserts the following:
1) That “Within claim 1, it is a processor which is configured to receive the signal from the sensor and detect said first events” and that “within claim 19 the method requires the use of the measurement device”. The Applicant then concludes that “both claims and indeed both limitations at issue when considered in light of the claim as a whole recite limitations which cannot practically be performed in the mind”.
It is respectfully submitted that this argument is not persuasive. The determination under step 2A(1) of the patent-eligibility analysis is whether the claim recites, sets forth or describes an abstract idea and not whether the limitations when considered “in light of the claim as a whole” can be performed in the mind. In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is recited (i.e. set forth or described) in the claim. As explained in the previous office action and reiterated herein, the claims recite abstract ideas as mental processes and mathematical concepts.
2) That “the outstanding rejection would appear to go against the present guidance provided within MPEP 2106.04(a)(2) III A. There, as an example of a claim that does not recite a mental process because it cannot practically be performed in the human mind is a claim to detecting suspicious activity by using network monitors and analyzing network packets” and that “the outstanding rejection, which on page 15 seems to find that printing out a signal would allow a human to detect some sort of pattern, would find the example claim also patent ineligible”. The Applicant then concludes that “that is, if network activity were provided in a graphical form, a human could potentially view the activity and potential identify something as suspicious, but the MPEP explicitly states that such a claimed invention would be eligible”.
It is respectfully submitted that this argument is not persuasive. The analysis under Step 2A(1) of the Guidance is not a matter of whether the Examiner’s analysis of the instant claims would find the examples provided in the MPEP to be patent eligible or ineligible. This analysis is based on a case by case basis and determines whether the claims under examination recite an abstract idea. As explained above, independent claims 1 and 19 and dependent claims 4, 5, 22 and 23 recite abstract ideas as mental processes and mathematical concepts. In addition, in the example that the Applicant is referring to, which is the Federal Court decision of SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019), the Courts concluded that the claims were not directed to an abstract idea because the claims were more complex than merely reciting the performance of a known business practice on the Internet and, were understood as being necessarily rooted in computer  technology in order to solve a specific problem in the realm of computer networks. The Courts also explained that the claims were directed  to using a specific technique, i.e., the use of a plurality of network monitors each analyzing specific types of data on the network and integrating reports from the monitors- to  solve a technological problem arising in computer networks: identifying hackers or potential intruders into the network. These are processes which cannot be performed mentally.
3) That “in the claimed invention, it is the fact that the signals are provided by a specific device in a format not suited for mental analysis that means the limitations cannot be performed in the human mind”, that “each of the limitations recite that the events are detected during the physical performance” and that “that it is impossible for a step of detect[ing] from the heartbeat or the muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations within the human mind when such detection is happening in real time”. The Applicant then concludes that “even given a pen and paper, a human would not be capable of plotting the signal and detecting the events, during physical performance”.
It is respectfully submitted that these arguments are not persuasive. Firstly,  the claim does not recite a “specific format” of the signals or a “specific device” for providing said signals. Claim 1 recites a heartbeat or muscular activity sensor configured to provide a heartbeat or muscular activity signal and, a motion sensor configured to provide a motion signal. There is nothing “specific” about the signals provided by said generic devices. Secondly, the human mind is capable of observing a real-time trace of an ECG signal concurrently with a real-time trace of an accelerometer signal and identify events or features in said signals. For example, a physician can observe an ECG trace on a monitor or, on a printed trace and mentally identify aberrations or changes in the ECG signal features. Likewise, artifacts in a motion signal can be ascertained by visual observation. The discernment between patterns is an inherent capability of the human mind. 
4) That “the outstanding rejection as it relates to mathematical concepts is unclear as to what exactly is the mathematical concept the Examiner feels is involved”, that “Page 10 and 11 of the Action mention the use of a discrete Fourier transform, but claims 1 and 19 recite no such transform” and that  “Given the formatting of the rejection, it would appear that the Examiner considers detecting and filtering to be mathematical concepts”. The Applicant then concludes that “these recitations do not appear to be mathematical concepts as defined within the MPEP as detection and filtering do not appear to be mathematical relationships, formulas, equations or calculations”.
It is respectfully submitted that, while the step of detecting systematic and/or artifact noise features may not encompass a mathematical concept, this limitation still encompasses an abstract idea as a mental process. See Office Action mailed on 15 September 2021 at page 15 in which  the Examiner explains:
“Further, the Specification refers to systematic noise as “artifacts” and said “artifacts” are shown in Figure 1B. From the Figure, it is respectfully submitted that these artifacts can be visually discerned from the motion signal 100 in Figure 1A and thereby they can be detected by visual inspection. As such, the step of detecting can also encompasses a mental process”.

The Specification does not describe what detecting systematic and/or artifact noise features requires. See rejection as it pertains to 35 USC 112(a) above. Under its broadest most reasonable interpretation, the detection or identification of noise in a signal can be performed mentally for the same reasons as explained in part 3) above. With regard to the step of removing first events from a series of events that coincide with a second event, the Specification explicitly describes that the removal or filtering is performed by using Fourier transformation of the accelerometer signal. The Fourier transform is a mathematical procedure that allows a signal to be decomposed into its frequency components. As explained in the MPEP 2106.04(a)(2)(I):
The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.
C .Mathematical calculations
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
	
In the instant claims the step removing events from a first series of events when a first event coincides with a second event, when interpreted in light of the Specification encompasses a mathematical concept as a mathematical calculation because these steps involve a mathematical method (Fourier Transform). 
5) That “As per the limitations at issue within this grouping, even if they included mathematical concepts, the limitations would merely be based on or involve such concepts and thus, as per the MPEP, would not recite mathematical concepts”. The Applicant then adds “That is, they are not attempting to preempt all use of a mathematical concept, but instead are reciting terms as the most clear and concise way to describe the configuration or method claimed” and concludes that “Therefore, claims 1 and 19 are not directed towards abstract ideas grouped within the mathematical concepts for at least the reason that the claims do not actually mention any mathematical concepts as would be understood given the meaning of the term within the MPEP” and that “Even if they did include such concepts, the claimed limitations would involve a mathematical concept and not recite one”.
It is respectfully submitted that these arguments are not persuasive for at least the reasons stated in part 4 above. Further The MPEP 2106.04(II)(A) explains:
"The ‘directed to’ inquiry, therefore, cannot simply ask whether the claims involve a patent-ineligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon"). Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis).”
An example of a claim that merely involves, or is based on, an exception is a claim to "A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member." This claim is based on the concept of a lever pivoting on a fulcrum, which involves the natural principles of mechanical advantage and the law of the lever. However, this claim does not recite these natural principles and therefore is not directed to a judicial exception”.

In the instant claims the steps of removing events from a first series of events when a first event coincides with a second event, when interpreted in light of the Specification are not based on the concept of Fourier Transform. These steps, when considered in light of the Specification require the application or use of a mathematical method and therefore they encompass a mathematical concept.
6) That “even if the claims did recite abstract ideas, they would be integrated into a practical application”. The Applicant then adds “See for example claim 1 wherein it is a processing unit which is configured to perform the steps and thus arrive at a filtered heartbeat or muscular activity parameter is obtained in real-time” and concludes that  “Similarly, the method of claim 19 results in a filtered parameter in real-time. When the claims are considered as a whole, as required, there is a practical application”.
It is respectfully submitted that these arguments are not persuasive. The determination of whether the claim as a whole integrates the exception into a practical application is based on whether the elements recited in addition to the exception provide meaningful limits in practicing the invention. The result of performing the abstract ideas is not a practical application unless said result is used or applied in a meaningful manner. The Applicant has not explained the manner in which the elements recited in addition use or apply the judicial exception in a meaningful manner to provide a practical application of the recited abstract ideas.
The rejection of claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 has been maintained.

Suggestions to overcome the outstanding rejection under 35 USC 101
The Specification at page 14 lines 28-31 and page 15 lines 1-11 provides a description of what appears to be a practical application of the recited abstract ideas. Page 14 lines 28-31 and page 15 lines 1-11 describe the following:
“Using the method of Fig. 3B, the filtering can be carried out by completely ignoring
periods of the heartbeat or muscular activity signal that take place during periods of high
acceleration. In other words, during acceleration peaks, the processing unit need not carry
out heartbeat or muscular activity detection or at least disregard any events potentially detected. There may, for example, be provided a threshold acceleration level above which
heartbeat or muscular activity is not being detected or detected activities are rejected as
being potentially contributed by the acceleration. This results in an incomplete series of
heartbeats, but the heartbeats in this series being correct with higher probability than those
without this kind of filtering. Then, using a statistical method, one can deduct the average
heartbeat interval and therefore the heart rate. For example, if heartbeats are detected from
the filtered signal at average intervals T 1, T2=2T1 (and potentially T3=3T1 etc ... ), it can be
concluded that the heartbeat interval is T 1 (and T2 , T3 etc. are due to heartbeats "skipped"
because of high acceleration). A Discrete Fourier Transform is again a useful statistical
tool to find the heartbeat interval, because it is unsensitive to occasionally missing
heartbeat events and thus is able to find the basic heart rate frequency.”

This portion of the Specification appears to describe that the signal resulting from the selective  removal/filtering of the first events is used to determine an average heartbeat interval and heart rate. Amending the claims to recite the generation of an incomplete series of heartbeats from the series of first events remaining after the selective removal step and, determining the average heart rate interval and the heart rate based on the resulting incomplete series of heartbeats would provide a practical application of the recited abstract ideas. Further, the generation or construction of an incomplete series of heartbeats and, the determination of heartbeat interval and heart rate based on the incomplete series of heartbeats would be insensitive to periods of high acceleration. It is noted herein that the description provided above, appears to apply to heartbeat interval and heart rate only. 

35 USC 103 Rejection-Response to Arguments
(A) Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28, as currently amended appear to be free of art under 35 USC 102 and 103, because the prior art does not teach or fairly suggests the selective removal of first events, in a series of events in a time span, wherein the removal of said first events is based on a first event coinciding with a second event and, wherein the first events correspond to characteristic features of individual heartbeats or muscle activations and the second events corresponds to movement changes. The art in the field teaches the removal of periodic components present in a heartbeat waveform signal which correspond to periodic components in a motion signal. See US 2014/0275854 to Venkatraman (cited in the previous office action). There is no teaching in the field for the removal of an event per se (i.e  an R-peak in a heartbeat signal) based on whether said event occurs at the same time as a motion event. Other methods in the art include the measurement of times series data including, heartrate data and, the extraction of low-frequency components  having an amplitude above a prescribed amplitude resulting from body movement. The resulting signal in these methods is the heartrate time series without certain frequency components. The use of an “acceleration masks” to filter out acceleration contributions for a heartbeat waveform has also been reported. See for example US 2004/0034285 to Sahashi and US 2016/0051158 to Silva.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631                 
                                                                                                                                                                                       /Lori A. Clow/Primary Examiner, Art Unit 1631